Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT, effective as of the 1st day of January, 2009
(this “Agreement”), by and between UNITED STATES LIME & MINERALS, INC., a Texas
corporation (herein, together with its successors and permitted assigns,
“Employer”) and TIMOTHY W. BYRNE (“Employee”).
WITNESSETH
     WHEREAS, Employee has been employed by Employer pursuant to an agreement
dated as of May 2, 2003, as amended by Amendment No. 1, dated as of December 29,
2006;
     WHEREAS, Employer and Employee have agreed to amend and restate their
agreement as set forth herein; and
     WHEREAS, Employer desires to continue to employ Employee, and Employee
desires to continue to be so employed, on the terms and conditions hereinafter
set forth;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, Employer and Employee hereby agree as follows:
     1. Employment.
          (a) Employer hereby employs Employee to serve, subject to the
supervision and control of Employer’s Board of Directors (the “Board”), as
Employer’s President and Chief Executive Officer (“CEO”), and to undertake and
discharge, in accordance with the terms and conditions of this Agreement, such
duties, functions, and responsibilities for Employer and its subsidiaries as are
from time to time assigned to Employee by the Board.
          (b) Employer hereby agrees to use its best efforts to cause the Board
to nominate, and the shareholders of Employer to elect, Employee as a director
of Employer (“Director”) at each successive annual meeting of shareholders of
Employer for so long as Employee serves as CEO. Employer hereby also agrees to
use its best efforts to cause the Board to name Employee to the Executive
Committee of the Board for so long as Employee serves as a Director and CEO.
     2. Term; Termination of Employment.
          (a) Employee’s employment under this Agreement shall commence as of
January 1, 2009, and shall continue until December 31, 2013, and for successive
one-year periods thereafter (the “Employment Term”), unless either Employee or
Employer gives at least one-year’s prior written notice of intent not to renew
the Employment Term, or Employee’s employment is terminated earlier by Employee
or Employer as hereinafter provided. Imme-





--------------------------------------------------------------------------------



 



diately upon termination of Employee’s employment hereunder for any reason
(other than death), Employee hereby agrees to resign as a Director and as a
director, officer, employee, and agent of each of Employer’s subsidiaries.
          (b) Employee may terminate his employment under this Agreement, at any
time, by giving at least three (3) months’ prior written notice of such
termination to Employer. In the event that Employee terminates his employment
under this Agreement prior to, or later than nine (9) months after, a Change in
Control (as defined below), Employee shall be entitled to two (2) months’
additional Base Salary (as defined below) paid in a lump-sum, net of withholding
for all applicable taxes and other amounts which may properly be withheld, at
the end of the three (3) months’ notice period; such additional Base Salary
shall, subject to the provisions of subsection 4(b), be paid on the thirtieth
(30th) day after the day of such termination. In the event that Employee
terminates his employment under this Agreement within nine (9) months after a
Change in Control, Employee shall be entitled to a Severance Payment (as defined
below) in the amount set forth in paragraph 2(f)(3).
          (c) Employer may terminate Employee’s employment under this Agreement,
at any time, for any reason or for no reason, immediately by giving written
notice to Employee. In the event that Employer terminates Employee’s employment
under this Agreement for Cause (as defined below), Employee shall be entitled to
no additional Base Salary or Severance Payment. In the event that Employer
terminates Employee’s employment under this Agreement without Cause, Employee
shall be entitled to a Severance Payment in the amount and under the
circumstances set forth in paragraphs 2(f)(2) and (3). For purposes of this
Agreement, “Cause” shall be deemed to exist if (1) Employee commits fraud,
theft, larceny, or any other crime (other than minor misdemeanors); (2) Employee
fails or refuses to obey lawful instructions of the Board or of any committee
thereof or commits any willful misconduct or disloyalty; (3) Employee is guilty
of habitual insobriety, habitual inattention to his duties, functions, or
responsibilities, or repeated negligence in the performance of his duties,
functions, or responsibilities; or (4) Employee otherwise commits a material
breach of this Agreement.
          (d) Employee’s employment under this Agreement shall terminate
automatically upon the death or Disability (as defined below) of Employee or
upon the expiration of the Employment Term after Employee or Employer has given
the notice of non-renewal provided for in subsection 2(a). For purposes of this
subsection 2(d), Employee shall be deemed to be Disabled when he is disabled
within the meaning of Employer’s long-term disability policy or program as in
effect for executive officers at that time. In the event that Employee’s
employment under this Agreement terminates due to death, Disability or, except
as provided in paragraph 2(f)(2) or (f)(3) after a Change in Control,
non-renewal of the Employment Term pursuant to subsection 2(a), Employee shall
be entitled to no additional Base Salary or Severance Payment.
          (e) Upon any termination of Employee’s employment under this
Agreement, Employee, his personal representatives, or his estate, as the case
may be, shall be entitled to receive, in addition to any additional Base Salary
pursuant to subsection 2(b) or Severance Payment pursuant to subsection 2(f),
reimbursement of all Employee expenses reimbursable by Employer hereunder, and
payment of all Base Salary, Benefits (as defined below), and Bonuses

2



--------------------------------------------------------------------------------



 



(as defined below) paid or provided to or earned by Employee hereunder, in
respect of Employee’s service through the date of such termination.
          (f) (1) In the event that Employer terminates Employee’s employment
under this Agreement without Cause pursuant to subsection 2(a) after a Change in
Control or subsection 2(c), or Employee terminates his employment under this
Agreement within nine (9) months after a Change in Control pursuant to
subsection 2(a) or (b), Employee shall be entitled to receive a severance
payment (the “Severance Payment”) in the amount and under the circumstances set
forth in this subsection 2(f). In all events, the Severance Payment shall be
paid in a lump-sum, net of withholding for all applicable taxes and other
amounts which may be properly withheld; shall, subject to the provisions of
subsection 4(b), be paid on the thirtieth (30th) day following the day of such
termination; and shall be calculated based upon Employer’s annual out-of-pocket
costs to provide the Base Salary, Benefits, and Bonuses, with no discounting for
present value, no tax gross-up, and no effort to pay for or otherwise provide
comparable Benefits to Employee. For purposes of this subsection 2(f), “Bonuses”
shall mean the aggregate of the EBITDA Bonus and Discretionary Bonus (as defined
below) earned or awarded in respect of the last full year during which Employee
was employed under this Agreement immediately preceding Employee’s termination,
and shall be separate and apart from the payment of any EBITDA Bonus or
Discretionary Bonus paid or earned in respect of that last full year and from
any Bonuses to which Employee may be entitled for the year in which the
termination occurs. For purposes of this Agreement, a “Change in Control” shall
be deemed to occur if, but only if, (a) Inberdon Enterprises Ltd. (“Inberdon”)
and its affiliates and associates, on a collective basis, cease to beneficially
own, directly or indirectly, at least forty percent (40%) of the
then-outstanding common stock of Employer, or (b) the current shareholders of
Inberdon and their affiliates and associates, on a collective basis, cease to
beneficially own, directly or indirectly, at least fifty percent (50%) of the
then-outstanding common stock of Inberdon.
               (2) In the event that Employer terminates Employee’s employment
under this Agreement without Cause pursuant to subsection 2(c) prior to a Change
in Control or pursuant to subsection 2(a) or (c) after two (2) years after a
Change in Control, then Employee shall be entitled to a Severance Payment equal
to two (2) times the annual amount of his then-current Base Salary, Benefits,
and Bonuses.
               (3) In the event that Employer terminates Employee’s employment
under this Agreement without Cause within two (2) years after a Change in
Control pursuant to subsection 2(a) or (c), or Employee terminates his
employment under this Agreement within nine (9) months after a Change in Control
pursuant to subsection 2(a) or (b), then Employee shall be entitled to a
Severance Payment equal to three (3) times the annual amount of his then-current
Base Salary, Benefits, and Bonuses.
               (4) In the event that a Severance Payment payable to Employee
under paragraph 2(f)(2) or (f)(3), considered either alone or in conjunction
with any other payments or benefits paid or provided under this Agreement or any
other agreement or arrangement between Employee and Employer that are contingent
upon a Change in Control, would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii), but for this sentence, be subject to the excise tax imposed
by

3



--------------------------------------------------------------------------------



 



Section 4999 of the Code (the “Excise Tax”), then such Severance Payment shall
be reduced so that Employee shall receive the largest amount of the Payment that
would result in no portion of the Payment being subject to the Excise Tax. In
application, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code.
               (5) Employee hereby acknowledges and agrees that any additional
Base Salary or Severance Payment paid herein shall be in full and total
satisfaction and settlement of any and all claims, suits, demands, judgments,
actions, and causes of action, of whatever nature, which at the time of such
termination Employee then has or may have against Employer or any affiliate,
subsidiary, Director, officer, employee, agent, or shareholder of Employer or of
any of its subsidiaries, arising by virtue of any thing whatsoever, including
without limitation claims based upon this Agreement, claims based upon other
agreements, claims based upon quasi-contract, claims sounding in tort,
employment discrimination claims, claims under the Employee Retirement Income
Security Act of 1974, and claims under any other federal, state, or local
statute, regulation, or common law. Employee and Employer hereby further agree
that, except in the case of a termination of Employee’s employment under this
Agreement governed by paragraph 2(f)(2) or (f)(3) after a Change in Control,
prior to payment by Employer of any additional Base Salary or Severance Payment
Employee and Employer shall each execute and deliver irrevocable mutual general
releases of Employer and all affiliates, subsidiaries, Directors, officers,
employees, agents, and shareholders of Employer and all of its subsidiaries, and
of Employee and his heirs and personal representatives, releasing Employer,
Employee, and such persons from all such claims, in form and content reasonably
acceptable to Employer, Employee, and their respective counsel.
     3. Compensation.
          (a) Each year of Employee’s employment under this Agreement,
commencing with 2009 through the final year of the Employment Term, Employer
shall pay Employee a salary (the “Base Salary”) at an annual rate of at least
U.S. $350,000 per annum. During the first (1st) quarter of each year during
Employee’s employment under this Agreement, commencing with 2010 through the
final year of the Employment Term, the Compensation Committee of the Board shall
review and may, in its discretion, increase the Base Salary, in each case
effective retroactive to January 1 of that year. The Base Salary shall be
payable on a periodic basis, in arrears, in accordance with Employer’s customary
payroll practices for its executives from time to time, net of withholding for
all applicable taxes and other amounts which may be properly withheld.
          (b) Subject to approval of the amendment and restatement of Employer’s
2001 Long-Term Incentive Plan by the shareholders of Employer at Employer’s 2009
Annual Meeting of Shareholders (as so amended and restated, the “Amended and
Restated LTIP”), Employee shall, effective January 1, 2009, be granted cash
performance bonus opportunities under the Amended and Restated LTIP, based on
the attainment of performance targets related to specified levels of EBITDA (the
“EBITDA Bonus”), with respect to each year of Employee’s employment under this
Agreement, commencing with 2009 through the final year of the Employment Term.
The terms and conditions of the EBITDA Bonuses are set forth in the Cash
Performance Bonus Award Agreement attached hereto as Exhibit A. Employer hereby

4



--------------------------------------------------------------------------------



 



represents and warrants that the Compensation Committee of the Board has
approved the Cash Performance Bonus Award Agreement, including the terms and
conditions of the EBITDA Bonuses set forth therein, and hereby agrees to use its
best efforts to cause the shareholders of Employer to approve the Amended and
Restated LTIP at Employer’s 2009 Annual Meeting of Shareholders.
          (c) In addition to the EBITDA Bonuses, if any, Employee shall also be
paid such additional bonuses, from time to time, as the Compensation Committee
of the Board may in its discretion determine (a “Discretionary Bonus”).
Discretionary Bonuses, if any, shall be paid in such form as the Compensation
Committee of the Board may in its discretion determine, net of withholding for
all applicable taxes and other amounts which may be properly withheld.
          (d) During the course of his employment under this Agreement, Employee
shall be entitled to participate in all employee health insurance, life
insurance, sick leave, long-term disability, and other fringe benefit programs
of Employer, to the extent and on the same terms and conditions (subject,
however, to the terms and conditions of any such programs) as from time to time
are afforded other employees serving as executive officers of Employer (the
“Benefits”). As a part of the Benefits, Employee shall also be entitled (1) to
an annual contribution of at least U.S. $50,000, to be paid by Employer on
January 1 of each year during Employee’s employment under this Agreement,
commencing with 2009 through the final year of the Employment Term, to fund a
life insurance/retirement/savings arrangement for Employee, and (2) to have
Employer pay annual/periodic club membership dues/assessments for a single
country club/social club membership in the Dallas, Texas area, during Employee’s
employment under this Agreement.
          (e) Employee shall also be entitled to at least four (4) weeks’ paid
vacation each calendar year, at times to be mutually agreed upon between
Employee and the Executive Committee of the Board.
          (f) Employer hereby agrees to use its best efforts to cause the
Compensation Committee of the Board to grant to Employee, effective on the last
business day of each fiscal year of Employer during Employee’s employment under
this Agreement, at least (1) 7,500 stock options, with an exercise price equal
to the fair market value of a share of Employer’s common stock on such date, in
each year commencing with 2009 through the final year of the Employment Term,
and (2) 8,000 shares of restricted stock in 2009, 8,500 shares of restricted
stock in 2010, 9,000 shares of restricted stock in 2011, 9,500 shares of
restricted stock in 2012, and 10,000 shares of restricted stock in each year
commencing with 2013 through the final year of the Employment Term. The options
granted pursuant to this subsection 3(f) shall all vest on the date of grant.
One-half (1/2) of the shares of restricted stock granted pursuant to this
subsection 3(f) shall vest on the six-month anniversary of the date of grant,
and the remaining one-half (1/2) of the shares of restricted stock shall vest on
the 12-month anniversary of the date of grant.
          (g) Employer shall reimburse Employee for expenses reasonably paid or
incurred by Employee in connection with the performance of his duties,
functions, and responsibilities under this Agreement, provided that Employee
shall document all such expenses

5



--------------------------------------------------------------------------------



 



in accordance with Employer’s procedures in effect from time to time. In
addition, Employer shall provide to Employee in Texas the use of a late model
motor vehicle suitable to Employee’s executive position and shall pay the
reasonable costs of maintaining and operating such vehicle pursuant to the
customary practices of Employer. Such vehicle shall promptly be returned to
Employer, in the same condition as provided to Employee, reasonable wear and
tear excepted, upon the termination of Employee’s employment for any reason.
          (h) In respect of Employee’s employment under this Agreement and his
service as a Director, Employer shall maintain directors’ and officers’
liability insurance having coverage limits at least as high as presently being
maintained by Employer if the same shall be reasonably available in the judgment
of the Board.
     4. Application of Section 409A of the Code.
          (a) This Agreement shall be interpreted to avoid any penalty sanctions
under Section 409A of the Code. If any payment or benefit cannot be provided or
made at the time specified herein without incurring sanctions under
Section 409A, then such benefit or payment shall be provided in full (to the
extent not paid in part at an earlier date) at the earliest time thereafter when
such sanctions will not be imposed. For purposes of Section 409A, all payments
to be made upon a termination of employment under this Agreement may only be
made upon the Employee’s “separation from service” (within the meaning of such
term under Section 409A), each payment made under this Agreement shall be
treated as a separate payment, and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event shall Employee, directly or indirectly, designate the
calendar year of any payment, except as permitted under Section 409A.
          (b) Notwithstanding anything in this Agreement to the contrary, if, at
the time of Employee’s termination of employment under this Agreement, Employer
has securities which are publicly traded on an established securities market and
Employee is a “specified employee” (as such term is defined in Section 409A),
and it is necessary to postpone the commencement of any payments or benefits
otherwise payable under this Agreement as a result of such termination of
employment to prevent any accelerated or additional tax under Section 409A, then
Employer shall postpone the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Employee), until the first payroll date that
occurs after the date that is six (6) months following the day of Employee’s
“separation from service.” If Employee dies during the postponement period prior
to the payment of any postponed amount, the amounts postponed on account of
Section 409A shall be paid to the personal representative of Employee’s estate
within sixty (60) days after the day of Employee’s death.
          (c) All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (1) any
reimbursement shall be for expenses incurred during Employee’s lifetime (or
during a shorter period of time specified in this Agreement); (2) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be

6



--------------------------------------------------------------------------------



 



provided, in any other calendar year; (3) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred; and (4) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
     5. Confidential Information. Employee hereby agrees that he shall not,
during his employment under this Agreement or at any time thereafter, furnish,
disclose, or reveal to any third party, firm, or person (except in the course
of, and only to the extent required for, the proper performance of his duties,
functions, and responsibilities hereunder), nor use or appropriate to his own
personal use or benefit or permit any third party, firm, or other person to use
or benefit from, any information of any kind or character related in any manner
to Employer or its affiliates or subsidiaries, including without limitation
information with respect to it or their financial condition, products,
businesses, operations, plans, employees, customers, suppliers, vendors, or
prospective employees, customers, suppliers, or vendors, whether or not
acquired, learned, obtained, or developed by Employee alone or in conjunction
with others (“Confidential Information”). Upon the termination of his employment
under this Agreement for any reason, Employee shall promptly return to Employer
all papers, documents, films, blueprints, drawings, magnetic tapes, diskettes,
and other storage media (of any kind) in his possession either containing or
reflecting Confidential Information, or otherwise relating to Employer or any of
its affiliates or subsidiaries, and shall not retain copies thereof.
     6. Covenant Not To Compete; No Raid or Solicitation.
          (a) Employee agrees that, without the prior written consent of
Employer, he shall not, during his employment under this Agreement, and for one
(1) year following Employee’s termination of his employment pursuant to
subsection 2(b) other than within nine (9) months after a Change in Control, for
six (6) months following the expiration of the Employment Term as a result of
Employee’s notice of non-renewal given pursuant to subsection 2(a), for six
(6) months following Employer’s termination of Employee’s employment pursuant to
subsection 2(c) for Cause, for three (3) months following Employee’s termination
of his employment pursuant to subsection 2(b) within nine (9) months after a
Change in Control, and for three (3) months following Employer’s termination of
Employee’s employment pursuant to subsection 2(c) without Cause (collectively,
the “Noncompetition Period”), engage or participate, directly or indirectly,
whether as an owner, partner, limited partner, member, director, officer,
employee, agent, consultant, or representative, in any business or other
enterprise competing, directly or indirectly, with Employer or any of its
affiliates or subsidiaries, whether now existing or hereafter created or
acquired (all the foregoing being collectively referred to herein as the
“Companies”), within the Noncompetition Areas (as defined below). A business or
other enterprise shall be deemed to be “competing” with the Companies if, within
any Noncompetition Area, it conducts (1) any line of business which the
Companies, or any of them, then conducts or has conducted within such
Noncompetition Area at any time within the one (1) year preceding the date of
termination of Employee’s employment; and (2) any line of business which the
Companies, or any of them, plans, as of the date of termination of Employee’s
employment, to enter within such Noncompetition Area within the one-year period
following the termination of Employee’s employment. For purposes of this
Agreement, the term “Noncompetition Areas” shall mean all those geographic areas
where the Companies, or any of them, is doing business or

7



--------------------------------------------------------------------------------



 



competing for business at the date of termination of Employee’s employment for
any reason. For purposes of this subsection 6(a), a business enterprise shall be
deemed to be conducting “business” within the Noncompetition Areas if it
maintains manufacturing, production, mining, quarrying, sales, or distribution
facilities within the Noncompetition Areas, or solicits or services customers
located within such Noncompetition Areas. Notwithstanding anything to the
contrary contained in this subsection 6(a), the described restrictions on
Employee’s activities shall not be deemed to include Employee’s direct or
indirect beneficial ownership of any equity securities in a publicly traded
business or other entity, which securities do not constitute more than two
percent (2%) of the relevant class of equity security issued and outstanding, or
give Employee “control” (as such term is used in the Securities Act of 1933 and
the rules and regulations promulgated thereunder) of such entity.
          (b) During the Noncompetition Period, Employee shall also not, either
alone or with or on behalf of any third party, firm, or other person, solicit,
induce, or influence any third party, firm, or other person to: (1) solicit,
divert, take away, or induce customers (wherever located) of any of the
Companies to avail themselves of the services or products of others which are
competitive with those of any of the Companies, or sell or furnish or seek to
sell or furnish such services or products to such customers; or (2) solicit,
divert, take away, or induce any employee of any of the Companies to leave the
employ of the Companies, or hire or employ or seek to hire or employ any person
who, at any time within six (6) months preceding such action, was an employee of
any of the Companies. For purposes of this subsection 6(b), the term “customers”
shall include any and all individuals, business organizations and entities, and
governmental agencies, no matter how organized and regardless of whether they
are organized for profit or not, with which any of the Companies has or had
agreements, contracts, or arrangements, to which any of the Companies has sold
any product or provided any service, or with which any of the Companies has
conducted business negotiations, in each such case at any time within three
(3) years prior to the termination of Employee’s employment under this
Agreement.
          (c) In the event that any court of competent jurisdiction shall
determine that any restriction on Employee contained in this Section 6 is
illegal, invalid, or unenforceable by reason of the nature, scope, temporal
period, or geographic area of such restriction, or for any other reason, the
parties agree that such restriction shall be modified and reformed to the
minimum extent necessary so that such restriction, as so modified and reformed,
shall be legal, valid, and enforceable in such jurisdiction. In such event, such
restriction as so modified and reformed shall continue in effect in such
jurisdiction, and such restriction, as existing prior to such modification and
reformation, shall continue in full force and effect in all other jurisdictions.
It is the intention of the parties that all restrictions on Employee contained
herein shall be enforceable for the benefit of Employer to the maximum possible
extent.
     7. Enforcement.
          (a) Employee recognizes and agrees that, in the event of a breach of
any of the provisions of Section 5 or 6 by Employee, Employer may suffer
irreparable harm and not have an adequate remedy at law. Accordingly, Employee
hereby agrees that, in the event of a breach or threatened breach by Employee of
any of the provisions contained in such Sections,

8



--------------------------------------------------------------------------------



 



Employer shall be entitled, in addition to all other remedies which may be
available to Employer, to equitable relief, including without limitation
enforcement of such provision by temporary restraining order, preliminary and
permanent injunction, and decree of specific performance.
          (b) Except as set forth in subsection 7(a), any controversy or claim
arising out of or relating to this Agreement, or any breach thereof, shall be
settled by binding arbitration in the city in which Employer’s principal
executive offices are located in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, and judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The parties hereby agree to be bound by the decision of the
arbitrator(s).
     8. Governing Law. This Agreement and the employment relationship between
Employer and Employee hereunder shall be governed by and construed and enforced
in accordance with the laws of the State of Texas, without regard to the
conflicts of law rules thereof, and applicable federal law.
     9. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable (and, with respect to provisions contained in
Section 6, cannot be modified and reformed pursuant to subsection 6(c) such that
such provision is thereafter legal, valid, and enforceable), such provision
shall be severed and stricken from this Agreement, and in all other respects
this Agreement shall remain in full force and effect.
     10. Only Agreement; Amendments. This Agreement, including the Cash
Performance Bonus Award Agreement attached hereto as Exhibit A, constitutes the
only agreement between Employer and Employee concerning the within subject
matter, and supersedes any and all prior oral or written communications between
Employer and Employee regarding the within subject matter. No amendment,
modification, or supplement to this Agreement shall be effective, unless it is
in writing and signed by Employer and Employee.
     11. Agreement Binding; Successors and Assigns. This Agreement has been duly
authorized on behalf of Employer by the Board. This Agreement is personal in
nature, and no party hereto shall assign or transfer this Agreement or any of
its or his respective rights or obligations hereunder without the prior written
consent of the other party hereto. This Agreement shall inure to the benefit of
and be binding upon Employer and Employee and their respective heirs,
successors, and permitted assigns.
     12. Notices. Any notice required or permitted to be given hereunder shall
be in writing and shall be delivered in person, by certified or registered mail,
return receipt requested, or by overnight courier, at the address set forth
opposite the intended recipient’s name below. Either party may by notice to the
other party hereto change the address of the party to whom notice is to be
given. The date of notice shall be the date delivered, if delivered in person,
or the date received, if delivered by mail or overnight courier.
     13. Waiver. No waiver by any party to this Agreement of any violation,
breach, or default shall be effective unless the same shall be in writing and
signed. No waiver by any party

9



--------------------------------------------------------------------------------



 



of any violation, breach, or default shall be construed to constitute a waiver
of or consent to the present or future violation, breach, or default of the same
or of any other provision hereof.
     14. No Reliance; Review by Attorney. Employee hereby acknowledges and
represents that he has had full opportunity to review financial statements and
other documents relating to Employer and to ask questions of Employer concerning
its condition, financial and otherwise, business, and prospects, but has relied
solely upon his independent analysis of Employer in deciding to execute this
Agreement, having received no representations or warranties from Employer
concerning its condition, financial or otherwise, business, or prospects. In
addition, Employee acknowledges and represents that he has had full opportunity
to review the terms and conditions of this Agreement with an attorney, that he
is executing this Agreement with full knowledge of the legal effect thereof
after advice of counsel, and that his execution of this Agreement and the
performance of his duties, functions, and responsibilities hereunder will not
conflict with, violate, breach, or constitute a default under any law,
ordinance, or regulation or any agreement, arrangement, or understanding to
which he is bound.
     IN WITNESS WHEREOF, Employer and Employee have executed this Agreement as
of the date first set forth above.

                  UNITED STATES LIME & MINERALS, INC.    
 
           
Employer’s Address:
  By:   /s/ Edward A. Odishaw    
 
     
 
   
United States Lime & Minerals, Inc.
      Edward A. Odishaw    
5429 LBJ Freeway
      Vice Chairman of the Board of Directors    
Suite 230
           
Dallas, TX 75240
           
 
                EMPLOYEE    
 
            Employee’s Address:         /s/ Timothy W. Byrne              
Timothy W. Byrne   Timothy W. Byrne    
c/o United States Lime & Minerals, Inc.
           
5429 LBJ Freeway
           
Suite 230
            Dallas, TX 75240   Witness:    
 
           

             
 
      /s/ M. Michael Owens              

10



--------------------------------------------------------------------------------



 



Exhibit A
UNITED STATES LIME & MINERALS, INC.
AMENDED AND RESTATED 2001 LONG-TERM INCENTIVE PLAN
CASH PERFORMANCE BONUS AWARD AGREEMENT
     AGREEMENT, dated as of January 1, 2009 (the “Grant Date”), between United
States Lime & Minerals, Inc., a Texas corporation (the “Company”), and Timothy
W. Byrne (the “Employee”).
     WHEREAS, the Compensation Committee of the Board of Directors (the
“Committee”) has granted successive annual cash performance bonus opportunities
(the “Cash Performance Bonus Award”) to the Employee, effective on the Grant
Date, under the Company’s Amended and Restated 2001 Long-Term Incentive Plan
(the “Amended and Restated LTIP”), subject to approval of the Amended and
Restated LTIP by the shareholders of the Company at the Company’s 2009 Annual
Meeting of Shareholders, in furtherance of the purposes of the Amended and
Restated LTIP and in recognition of the Employee’s services as an employee of
the Company and/or its subsidiaries; and
     WHEREAS, the Company desires to memorialize the grant of the Cash
Performance Bonus Award to the Employee and set forth the terms and conditions
of such Award, and the Employee desires to memorialize his acceptance of such
Award and the terms and conditions thereof, as set forth in this Cash
Performance Bonus Award Agreement (this “Agreement”);
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Company and the Employee hereby agree as follows:
     1. Grant of Cash Performance Bonus Award. The Company hereby confirms the
grant, subject to approval of the Amended and Restated LTIP by the shareholders
of the Company at the Company’s 2009 Annual Meeting of Shareholders, of a Cash
Performance Bonus Award (an “EBITDA Bonus”) under Section 6(i) of the Amended
and Restated LTIP to the Employee, effective on the Grant Date, with respect to
the Company’s 2009 fiscal year, and each fiscal year thereafter of the
Employee’s employment under that certain Employment Agreement, dated as of
January 1, 2009 (the “Employment Agreement”), between the Company and the
Employee. Each EBITDA Bonus is intended to be a performance-based Award under
Section 7(f) of the Amended and Restated LTIP. The EBITDA Bonus for each year
(each a “Performance Year”) shall be calculated and paid as follows:
     (a) Full Performance Year EBITDA Targets and Bonus Opportunities. The
EBITDA Bonus for each full Performance Year of the Employee’s employment shall
be calculated based on the following EBITDA Targets and Bonus Opportunities for
such full

 



--------------------------------------------------------------------------------



 



Performance Year (prorated between breakpoints), determined as of December 31 of
the Performance Year:

      EBITDA   EBITDA Bonus Targets   Opportunities
$22,000,000
  $100,000 
$25,000,000
  $175,000 
$27,000,000
  $250,000 
$29,000,000
  $300,000 
$31,000,000 and above
  $350,000 (or, if greater, the Employee’s base salary as of January 1 of the
Performance Year)

If an EBITDA Target is met for the full Performance Year, the corresponding
EBITDA Bonus shall be paid to the Employee on the first to occur of the
fifteenth (15th) day after the day on which the Company publicly announces its
fiscal year-end results for the Performance Year, or the ninetieth (90th) day
after the end of such Performance Year.
     (b) EBITDA Bonus in the Event of a Termination of Employment During the
Performance Year.
          (i) If the Employee’s employment terminates during the Performance
Year for any reason after November 14 of the Performance Year, the EBITDA Bonus
shall be calculated and paid for the full Performance Year as provided in
subsection 1(a).
          (ii) If the Employee’s employment terminates between July 1 and
November 14 of the Performance Year other than due to death or Disability (as
defined below), a proportional EBITDA Bonus for the Performance Year (a
“Proportional EBITDA Bonus”) shall be calculated and paid to the Employee at the
same time as the full Performance Year EBITDA Bonus would have been paid under
subsection 1(a), but if and only if an EBITDA Target is met for the full
Performance Year. The Proportional EBITDA Bonus under this paragraph (ii) shall
be calculated as follows:

  (A)   Determine the EBITDA Target actually met for the full Performance Year
and the corresponding EBITDA Bonus Opportunity amount (the “Full-Year Actual
Bonus Opportunity”);     (B)   Determine the fiscal quarter end closest to the
termination date (irrespective of whether, in the case of September 30, such
fiscal quarter end is before or after such termination date);     (C)   If the
closest fiscal quarter end is June 30, take 50%, and if it is September 30, take
75%; and

2



--------------------------------------------------------------------------------



 



  (D)   Multiply such percentage times the Full-Year Actual Bonus Opportunity to
determine the Proportional EBITDA Bonus.

          (iii) If the Employee’s employment terminates between July 1 and
November 14 of the Performance Year due to death or Disability, a Proportional
EBITDA Bonus shall be calculated and paid to the Employee or his personal
representative, without regard to whether an EBITDA Target is met for the full
Performance Year, on the later to occur of the fifteenth (15th) day after the
day on which the Employee’s employment terminates, or the fifteenth (15th) day
after the day on which the Company publicly announces its fiscal quarter-end
results for the applicable fiscal quarter. The Proportional EBITDA Bonus under
this paragraph (iii) shall be calculated as follows:

  (A)   Determine the fiscal quarter end closest to the termination date
(irrespective of whether, in the case of September 30, such fiscal quarter end
is before or after such termination date);     (B)   If the closest fiscal
quarter end is June 30, take 50%, and if it is September 30, take 75%;     (C)  
Multiply such percentage times the EBITDA Targets and the corresponding EBITDA
Bonus Opportunities for the full Performance Year set forth in subsection 1(a)
to determine the Proportional EBITDA Targets and Proportional EBITDA Bonus
Opportunities, respectively;     (D)   Determine the EBITDA actually achieved
for the Performance Year through the applicable fiscal quarter end (the “Actual
Proportional EBITDA”); and     (E)   Then calculate the Proportional EBITDA
Bonus earned with respect to the Actual Proportional EBITDA in the same manner
as in the case of a full Performance Year, substituting the Proportional EBITDA
Targets and Proportional EBITDA Bonus Opportunities for the full Performance
Year EBITDA Targets and full Performance Year EBITDA Bonus Opportunities,
respectively.

          (iv) If the Employee’s employment terminates for any reason on or
before June 30 of the Performance Year, no Proportional EBITDA Bonus shall be
paid for such Performance Year.
          (v) For purposes of this subsection (b), the Employee shall be deemed
to have terminated due to Disability if, at the time of his termination, the
Employee is disabled within the meaning of the Employer’s long-term disability
policy or program as in effect for executive officers at that time.

3



--------------------------------------------------------------------------------



 



     (c) Effect of Change in Control Upon EBITDA Bonus. A Change in Control
shall have no effect on the calculation or payment of any EBITDA Bonus under
subsections (a) and (b)(i) or any Proportional EBITDA Bonus under subsections
(b)(ii) and (b)(iii).
     (d) Section 409A. Notwithstanding anything in this Agreement to the
contrary, if, at the time of the Employee’s termination of employment, the
Company has securities which are publicly traded on an established securities
market and the Employee is a “specified employee” (as such term is defined in
Section 409A of the Code), and it is necessary to postpone the commencement of
any payments or benefits otherwise payable under this Agreement as a result of
such termination of employment to prevent any accelerated or additional tax
under Section 409A, then the Company shall postpone the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Employee), until
the first payroll date that occurs after the date that is six (6) months
following the day of the Employee’s “separation from service” (within the
meaning of such term under Section 409A). If the Employee dies during the
postponement period prior to the payment of any postponed amount, the amounts
postponed on account of Section 409A shall be paid to the personal
representative of the Employee’s estate within sixty (60) days after the day of
the Employee’s death.
     2. Incorporation of the Amended and Restated LTIP by Reference. The Cash
Performance Bonus Award has been granted to the Employee under the Amended and
Restated LTIP, a copy of which has been previously provided to the Employee. All
of the terms, conditions, and other provisions of the Amended and Restated LTIP
are hereby incorporated by reference into this Agreement. Capitalized terms used
in this Agreement but not defined herein shall have the same meanings as in the
Amended and Restated LTIP. If there is any conflict between the provisions of
this Agreement and the provisions of the Amended and Restated LTIP, the
provisions of the Amended and Restated LTIP shall govern. The Employee hereby
acknowledges such prior receipt of a copy of the Amended and Restated LTIP and
agrees to be bound by all of the terms and provisions thereof, all rules and
regulations adopted from time to time thereunder, and all decisions and
determinations of the Committee made from time to time thereunder.
     3. Taxes. Section 8(d) of the Amended and Restated LTIP shall govern
withholding and other tax arrangements with respect to the obligation to satisfy
the requirements of federal, state, and local tax law to withhold taxes or other
amounts with respect to any EBITDA Bonus or Proportional EBITDA Bonus.
     4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of laws, and applicable federal law.
     5. Miscellaneous. This Agreement shall be binding upon the heirs,
executors, personal representatives, administrators, and successors of the
parties. This Agreement, the Amended and Restated LTIP, and the Employment
Agreement constitute the entire agreement between the parties with respect to
the Cash Performance Bonus Award, and supersede any prior

4



--------------------------------------------------------------------------------



 



agreements or documents with respect thereto. This Agreement may only be amended
by a writing executed by both parties.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

              EMPLOYEE:   UNITED STATES LIME & MINERALS, INC.    
 
           
/s/ Timothy W. Byrne
  By:   /s/ Edward A. Odishaw    
 
     
 
   
Address:
           
 
      Edward A. Odishaw    
Timothy W. Byrne
      Vice Chairman of the Board of Directors    
c/o United States Lime & Minerals, Inc.
      c/o United States Lime & Minerals, Inc.    
5429 LBJ Freeway
      5429 LBJ Freeway    
Suite 230
      Suite 230    
Dallas, TX 75240
      Dallas, TX 75240    

5